Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eric Joseph DePaola appeals the district court’s order granting the Defendants summary judgment on his First Amendment claims under 42 U.S.C. § 1983 (2006) and the Religious Land Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc (2006), and dismissing his Fourteenth Amendment equal protection *537claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. DePaola v. Wade, No. 7:11-cv-00198-SGW-RSB, 2012 WL 1077678 (W.D.Va. Mar. 30, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.